HON. PAUL A. MARTINEAU Village Attorney, Pleasantville
This is in response to your letter wherein you ask for an opinion as to whether the Village of Pleasantville may establish a peer jury system to curb the incidents of juvenile delinquency in your community.
The system as described in your letter would empower a youth jury to question the juvenile delinquent in private and recommend a proper punishment to the Family Court Judge. Under the proposal the Judge would be required to ask for a recommendation from the jury, but such recommendation would not be binding.
New York State Constitution, Article IX, known as the Bill of Rights for Local Governments, in section 3(a) thereof, provides in part:
  "(a) Except as expressly provided, nothing in this article shall restrict or impair any power of the legislature in relation to:
*      *      *
  "(2) The courts as required or provided by article VI of this constitution, and * * *."
New York State Constitution, Article VI, § 30, provides in part:
  "The legislature shall have the same power to alter and regulate the jurisdiction and proceedings in law and in equity that it has heretofore exercised. * * *"
Municipal Home Rule Law, § 11(1), provides in part:
  "1. Notwithstanding any provision of this chapter, the legislative body shall not be deemed authorized by this chapter to adopt a local law which supersedes a state statute, if such local law:
*      *      *
  "e. Applies to or affects the courts as required or provided by article six of the constitution."
The proposed local law would change the procedure for hearing juvenile cases as presently provided under Article 7 of the Family Court Act. A municipality is not authorized to enact such legislation.
In our opinion, the legislative power in relation to the Courts is reserved to the State Legislature and may not be exercised by municipalities through use of the home rule power. The Village of Pleasantville is not authorized by local law to amend amend a State statute applying to the Courts so as to require or even permit a Family Court Judge to be assisted by a peer jury in the trial of a juvenile delinquent.